Case 0:20-cv-61285-WPD Document 38 Entered on FLSD Docket 08/26/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                   CASE NO. 20-61285-DIMITROULEAS/SNOW

  KENENTH PINKNEY,

           Plaintiff,

  vs.

  COMMISSIONER OF SOCIAL SECURITY,
  Andrew M. Saul,

        Defendant.
  _____________________________________/

                    ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

           THIS CAUSE is before the Court on Plaintiff’s Amended Motion for Summary Judgment

  [DE 33], the Commissioner’s Motion for Summary Judgment [DE 24], and the Report and

  Recommendation of Magistrate Judge Lurana S. Snow [DE 37] (the “Report”), issued on August

  10, 2021. The Court has reviewed the filings and is otherwise fully advised in the premises.

           The Court notes that no objections to the Report [DE 37] have been filed, and the time for

  filing such objections has passed. As no timely objections were filed, the Magistrate Judge’s

  factual findings in the Report [DE 37] are hereby adopted and deemed incorporated into this

  opinion. LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958

  (1988); RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

        Although no timely objections were filed, the Court has conducted a de novo review of the

  Report [DE 37] and record and is otherwise fully advised in the premises. The Court agrees with

  the Magistrate Judge’s analysis and conclusions.

           Accordingly, it is ORDERED AND ADJUDGED as follows:

           1.      The Report [DE 37] is hereby ADOPTED and APPROVED;
Case 0:20-cv-61285-WPD Document 38 Entered on FLSD Docket 08/26/2021 Page 2 of 2




         2.     Plaintiff’s Motion for Summary Judgment [DE 33] is hereby DENIED;

         3.     Commissioner’s Motion for Summary Judgment [DE 24] is hereby GRANTED;

                and

         4.     The Court will enter separate final judgment.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  26th day of August, 2021.




  Copies furnished to:

  Counsel of Record
